MEMORANDUM OPINION
BUSSEY, Judge.
Homer Carroll Fox, Petitioner in the above styled and numbered cause, is an inmate in the Federal Penitentiary at Leavenworth, Kansas, where he is currently confined by virtue of a judgment and sentence rendered against him for the crime of bank robbery, committed while on parole from the Oklahoma State Penitentiary at Mc-Alester. Petitioner was arrested in Tucson, Arizona by the federal authorities, and was thereafter tried and convicted for said charge. .⅞
He seeks an order of this Court directing the Pardon and Parole Board of Oklahoma to dismiss a detainer warrant placed against him for the violation of his parole of the 40 year sentences on which he was paroled.
We are of the opinion that the petition does not allege facts sufficient to grant the relief prayed for and we, accordingly, deny the same. Writ denied.
BRETT, J., and NIX, P. J., concur.